      Case 1:17-cv-00589-LGS-RWL Document 513 Filed 03/22/21 Page 1 of 1




                                                                              Khari J. Tillery
                                                                              (415) 773-6621
                                                                              ktillery@keker.com



The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


Re:       Medidata Solutions, Inc., et al. v. Veeva Systems, Inc., Case No. 1:17-cv-00589


Dear Judge Schofield:

Pursuant to the Court’s order of February 26, 2021, Defendants Veeva Systems, Inc. respectfully
informs the Court that it does not believe Plaintiffs’ February 25, 2021 letter requesting a
briefing schedule requires confidential treatment. See Dkt. Nos. 382, 384.

Respectfully submitted,

KEKER, VAN NEST & PETERS LLP




Khari J. Tillery

KJT:jr

cc: All counsel of record

Plaintiffs' pre-motion letter at Dkt. No. 382 shall be filed in unredacted form on the public docket.
The Clerk of Court is respectfully directed to close the docket entries at Nos. 380 and 381.

SO ORDERED

Dated: March 21, 2021
       New York, New York




1657149
